      Case: 4:17-cr-00310-RLW Doc. #: 460 Filed: 11/23/20 Page: 1 of 3 PageID #: 3422




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                                                  )
          Plaintiff,
                                                  )
                                                  ) Case No. 4:17-cr-310-RLW
 v.
                                                  )
                                                  )
 DEMOND WILLIAMS,
                                                  )
                                                  )
          Defendant.
                                                  )


                Second Supplement to Defendant’s Motion to Reconsider


        Mr. Williams files this supplement to alert the Court that several circuit courts have

recently affirmed this Court’s broad discretion to find “extraordinary and compelling”

reasons under 18 U.S.C. § 3582(c)(1)(A), regardless of U.S.S.G. § 1B1.13. The Second Circuit

in United States v. Booker, agreed with the majority of lower courts “that, despite

Application Note 1(D) [of U.S.S.G. § 1B1.13], the First Step Act freed district courts to

exercise their discretion in determining what are extraordinary circumstances.” 976 F.3d

228, 234 (2d Cir. 2020). The Second Circuit then went further, finding it “manifest” that

section 1B1.13’s language “is clearly outdated and cannot be fully applicable.” Id. at 235.

As a result, “the First Step Act freed district courts to consider the full slate of extraordinary

and compelling reasons that an imprisoned person might bring before them in motions for

compassionate release. Neither Application Note 1(D), nor anything else in the now-

outdated version of Guideline § 1B1.13, limits the district court’s discretion.” Id. at 237.
   Case: 4:17-cr-00310-RLW Doc. #: 460 Filed: 11/23/20 Page: 2 of 3 PageID #: 3423




      The Sixth Circuit recently followed suit in United States v. Jones, holding “that

U.S.S.G. § 1B1.13 is not an ‘applicable’ policy statement when an imprisoned person files a

motion for compassionate release.” --- F.3d ---, 2020 WL 6817488, at *6 (6th Cir. Nov. 20,

2020). Stressing the need for court discretion after the First Step Act, the Sixth Circuit

found the “BOP denied or ignored more than 98% of compassionate release requests in the

first three months of the pandemic.” Id. at *5. Consistent with Congressional intent and

“unhindered by the BOP’s procedural bars, incarcerated persons’ filing and federal courts’

granting § 3582(c)(1)(A) motions have surged this year. 10,940 federal prisoners applied for

compassionate release between March and May 2020, . . . and federal courts have

compassionately released an estimated 1,700 persons in 2020 so far.” Id.; see also United

States v. Gunn, --- F.3d ---, 2020 WL 6813995, at *2 (7th Cir. Nov. 20, 2020) (finding the

“Sentencing Commission has not yet issued a policy statement ‘applicable’ to Gunn’s

[compassionate release] request”).

      This Court, therefore, is not hindered by section 1B1.13’s requirements to grant Mr.

Williams compassionate release.

      DATED: November 23, 2020



                                       Respectfully submitted,

                                       /s/ Rachel M. Korenblat
                                       RACHEL M. KORENBLAT
                                       Assistant Federal Public Defender
                                       St. Louis, Missouri 63101
                                       Telephone: (314) 241-1255
                                       Fax: (314) 421-3177
                                       E-mail: Rachel_Korenblat@fd.org

                                       ATTORNEY FOR DEFENDANT

                                             2
   Case: 4:17-cr-00310-RLW Doc. #: 460 Filed: 11/23/20 Page: 3 of 3 PageID #: 3424




                                 Certificate of Service

I hereby certify that on November 23, 2020 the foregoing was filed electronically with the
Clerk of the Court to be served via ECF upon Tiffany Becker, Assistant United States
Attorney.



                                      /s/Rachel Korenblat
                                      RACHEL KORENBLAT
                                      Assistant Federal Public Defender




                                            3
